ORDER
PER CURIAM:
Jermaine A. Lane appeals his conviction for the class B felony of voluntary manslaughter under Missouri Revised Statutes Section 565.023 following a jury trial in Jackson County, Missouri. Lane asserts that the trial court committed reversible error relating to the admission of evidence during the course of trial. Because a published opinion would have no precedential value, a memorandum of law has been provided to the parties.
The judgment of the trial court is affirmed. Missouri Supreme Court Rule 30.25(b).